Exhibit 99.1 N e w s R e l e a s e FOR IMMEDIATE RELEASE JULY 17, 2008 Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 BP American Production Company 501 Westlake Park Blvd Houston, TX77079 CHESAPEAKE CONTACTS: JEFFREY L. MOBLEY, CFA (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND (405) 879-9232 marc.rowland@chk.com BP CONTACTS: DAREN BEAUDO 281-366-8346 daren.beaudo@bp.com MARTI POWERS 281-236-2283 marti.powers@bp.com CHESAPEAKE AND BP ANNOUNCE ARKOMA BASIN WOODFORD SHALE TRANSACTION OKLAHOMA CITY, OK AND HOUSTON, TX, JULY 17, 2008 – Chesapeake Energy Corporation (NYSE:CHK) and BP America Inc. (NYSE:BP) today announced that BP has agreed to acquire all of Chesapeake’s interests in approximately 90,000 net acres of leasehold and producing natural gas properties in the Arkoma Basin Woodford Shale play for $1.75 billion in cash.The properties, which are located in Atoka, Coal, Hughes and Pittsburg counties, Oklahoma are currently producing approximately 50 million cubic feet of natural gas equivalent (mmcf) per day.The companies anticipate closing the transaction on August 8, 2008. Aubrey K.
